Title: Meeting of the Commissioners of the Sinking Fund, [15 August 1791]
From: Jefferson, Thomas,Hamilton, Alexander,Commissioners of the Sinking Fund
To: 



[Philadelphia, August 15, 1791]

At a meeting of the Commissioners of the Sinking Fund of the United States, on the 15th day of August, 1791:
Present: The Secretary of State, the Secretary of the Treasury, and the Attorney General.
The Secretary of the Treasury having informed the Board, that a further sum, amounting, probably to between three and four hundred thousand dollars, may be applied, in pursuance of the act constituting the Board:
Whereupon it is Resolved

1. That the aforesaid Sum to purchase at the following rates—
To the purchase of Funded stock, bearing a present Interest of six per Centum, at twenty shillings in the Pound. Funded Debt bearing an Interest of three per Centum at twelve shillings in the Pound, and Deferred Debt at twelve shillings and six pence in the Pound.
2. That if any of the aforesaid Species of Debt be lower, than the rates here fixed, preference be given to it.
3. That any Surplus of the said Purchase Money or the whole as the case under the preceeding circumstances may be, be applied in the first instance to the purchase of the three pCents and the deferrd Debt as far as they can be obtained, and afterwards to the purchase of funded Stock of six per Cent.
4. That the Cities of Philadelphia and New York be the Places of Purchases. In behalf of the Board
Th. Jefferson
